


Exhibit 10.60

 

FORM OF SECOND AMENDMENT
TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of this [              ] day of December, 2008 by and between Mac-Gray
Corporation (the “Company”) and [                        ] (the “Executive”). 
Capitalized terms used herein but not otherwise defined shall have the
respective meaning so ascribed in that certain Employment Agreement, dated as of
[                         ,       ], by and between the Company and the
Executive (the “Employment Agreement”).  The Employment Agreement is hereby
amended as follows:

 

1.             Section 11(b) is hereby deleted in its entirety and replaced with
the following:

 

“(b)          Termination by the Company Without Cause or by the Executive for
Good Reason.  In the event of termination of the Executive’s employment with the
Company pursuant to Section 10(c) or 10(d) above, and subject to the Executive’s
agreement to a release of any and all legal claims in a form satisfactory to the
Company and the lapse of the seven-day revocation period provided in the
release, which such release must be executed by the Executive and delivered to
the Company within twenty-one (21) days following the Executive’s receipt
thereof in order to be deemed effective for purposes of this Section 11(b), the
Executive shall continue to receive (1) for eighteen (18) months (the ‘Severance
Period’), full Base Salary, (2) a one time lump sum payment in an amount equal
to the Executive’s average annual bonus over the three (3) fiscal years
immediately prior to termination (or the Executive’s annual bonus for the last
fiscal year immediately prior to termination, if higher) payable within the
first 75 days of the year following the year of termination, (3) all other
benefits and compensation that the Executive would have been entitled to under
this Agreement in the absence of termination of employment during the Severance
Period (except to the extent that the Executive may be ineligible for one or
more such benefits under applicable plan terms or law), and, (4) if the
Executive elects to continue group health plan benefits to the extent authorized
by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as ‘COBRA’),
payment by the Company of the full COBRA premium during the Severance Period so
long as the Executive remains eligible for COBRA coverage (collectively, the
‘Severance Amount’).  The continuation of Base Salary shall commence on the
first payroll date which is on or immediately after the 30th day following the
Executive’s termination of employment.”

 

2.             Section 11(f) is hereby amended by adding the following paragraph
at the end thereof:

 

“All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the

 

--------------------------------------------------------------------------------


 

time periods set forth in this Agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.”

 

3.             In all other respects the Employment Agreement is hereby affirmed
and shall remain in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument as
of the date first written above on behalf of the Company, by its duly authorized
officer, and by the Executive.

 

 

 

Mac-Gray Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Executive

 

 

 

 

 

 

 

Name:

 

[Signature Page to Second Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------

 
